OPTION AGREEMENT THIS OPTION AGREEMENT (the “Agreement”), dated as of August 19, 2010, between Mack Bradley (the “Stockholder”) and Jenson Services, Inc., a Utah corporation with a principal business address of 4685 South Highland Drive, Suite 202, Salt Lake City, Utah84117 (the “Grantee”). WITNESSETH WHEREAS, the Stockholder wishes to grant an option (the “Option”) to the Grantee to purchase a total of One Million Nine Hundred Thousand (1,900,000) shares (the “Option Shares”) of common stock of RxBids, a Nevada corporation (the “Company”), that are currently beneficially owned by the Stockholder, pursuant to the terms and conditions hereof; and WHEREAS, the Stockholder and the Grantee have simultaneously entered into a Securities Escrow Agreement with respect to the Option Shares, a copy of which is attached hereto as Exhibit A and incorporated herein by reference; NOW, THEREFORE, in consideration of the mutual promises set forth herein, including the Grantee’s promises to pay certain expenses of the Company as discussed in Section 2 of this Agreement (the “Option Consideration”), the payment of which expenses will also inure to the benefit of the Stockholder,and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Stockholder and the Grantee hereby agree as follows: 1.The Option. 1.1Grant.The Stockholder hereby grants to the Grantee the Option to purchase the Option Shares pursuant to Section 3 hereof. 1.2Exercise Price.The exercise price of the Option to purchase the Option Shares shall be Sixty Thousand Dollars ($60,000) (the “Aggregate Exercise Price”), and the exercise price shall be $0.0315789474 per Option Share. 1.3Option Shares Held in Escrow.The Stockholder has agreed to DTC to the trust account of Leonard W. Burningham, Esq., or to deposit certificates representing the Option Shares, duly endorsed and Medallion Guaranteed with respect to the requisite signatures thereon (the “Option Certificates”), with Leonard W.
